NO. 12-05-00242-CV

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§


IN RE: SCOTTIE STOCKTON,                        §     ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
PER CURIAM
            On August 8, 2005, this Court initiated contempt proceedings against court reporter Scottie
Stockton for failing to obey its July 13, 2005 order by which it was ordered that Stockton file the
reporter’s record in cause number 12-05-00082-CV on or before July 25, 2005.  Stockton was
ordered to appear before this Court at 9:00 a.m. on August 22, 2005 to “THEN AND THERE
SHOW CAUSE, if any..., why [he] should not be held in contempt of this Court and punished for
failure to comply with the order of this Court dated July 13, 2005....”  Stockton appeared in person
at 9:00 a.m. on August 22, 2005 and filed the complete reporter’s record in cause number 12-05-00082-CV.
            At the conclusion of the hearing, the Court found Stockton in contempt for violating the
July 13, 2005 order.  As punishment, the Court assessed a fine of $500.00, payable to the Clerk of
the Twelfth Court of Appeals on or before September 21, 2005.  On September 16, 2005, Stockton
paid the fine assessed.  Because Stockton has purged himself of his contempt, this original
proceeding is dismissed.  
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)